UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-53896 PANELTECH INTERNATIONAL HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-4748555 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2999 John Stevens Way Hoquiam, WA98550 (Address of Principal Executive Offices, Including ZIP Code) (360) 538-1480 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None(1) Indicate by check if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Act: Yes o No x Indicate by check if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The Company’s Registration Statement, as filed with the SEC on Form S-1 on April 3, 2008, was declared effective by the SEC on April 16, 2008. On May 8, 2008, the Financial Industry Regulatory Authority (“FINRA”) cleared our Common Stock for an unpriced quotation on the Pink Sheets. On May 23, 2008, FINRA cleared a request by our market maker to submit a quote of $0.35 bid, $0.50 ask on the Pink Sheets. On July 7, 2008, there was one trade for 1,000 shares for $0.51 per share. Between July 7, 2008 and the Registrant’s most recent fiscal year end, there were no additional trades in the Registrant’s Common Stock. For the purpose of calculating the aggregate market value of the Registrant's Common Stock held by non-affiliates, the Registrant has determined that under the circumstances it is reasonable to assume that the Registrant’s only affiliates include the Registrant's Directors, Named Executive Officers and Shareholders holding 10% of the Registrant’s Common Stock. The Registrant, however, has made no determination that such persons are "affiliates" within the meaning of Rule 12b-2 under the Securities Exchange Act of 1934. Based on this assumption, the aggregate market value of the Registrant's Common Stock held by non-affiliates was $2,837,198, based on 5,563,133 shares held by such non-affiliates and a price of $0.51 per share of Common Stock, the price at which the Registrant’s Common Stock was last sold as of the last business day of the Registrant’s most recently completed second fiscal quarter, September 30, 2009. As of April 9, 2010, the Registrant had 54,481,022 shares of common stock outstanding. (1) A registration statement on Form 8-A was filed on February 19, 2010, registering shares of Common Stock, par value $0.0001 pursuant to Section 12(g) of the Exchange Act.The registration statement is due to become effective on April 20, 2010. DOCUMENTS INCORPORATED BY REFERENCE None. PANELTECH INTERNATIONAL HOLDINGS, INC. TABLE OF CONTENTS Page Item 1. Business 2 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4.
